El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Durante el curso de un proceso por asesinato incoado en la Corte de Distrito de San Juan, el acusado Jacinto López solicitó el traslado de la causa. En la moción se alegaba entre otras cosas, que el interfecto, Eugenio Santaella, pertenecía a una familia de gran influencia en San Juan; que los miembros de dicha familia estaban haciendo cuanto les era posible para influir la comunidad contra el acusado; que uno o más miembros de la familia específica-mente habían tratado de influir a los jurados en el caso, así como a otros ciudadanos; que la vida del acusado corría peligro, acentuado esto por el hecho de que varios de los miembros de la familia Santaella tenían licencia para portar armas de fuego; que Luis Santaella había formado parte de un pcmeü de jurados de la corte y aquél había influido o tratado de influir a otros jurados en el caso. Con una obje-ción que equivalía a una excepción perentoria, el fiscal atacó la suficiencia de la moción y la corte sostuvo la objeción. La teoría de la corte fue que, admitiendo todos los hechos, el acusado no había demostrado suficientes fundamentos para un traslado del caso.
En apelación contra la sentencia que lo declaró culpable, el apelante sostiene que la corte estaba obligada, de acuerdo con el estatuto, a oír prueba. Esto queda contestado por el hecho de que la corte positivamente dijo que ella estaba asu-miendo que los hechos de la moción eran ciertos.
El apelante no trató de enmendar la moción y el juez de distrito dijo entonces que él daría al acusado otra oportu-nidad para reproducir su moción cuando los jurados, fuesen examinados en el voir dire.
*331La corte parecía descansar en nna práctica similar seguida en California, y el apelante hace algún hincapié en el hecho de que los estatutos de las dos jurisdicciones difieren entre sí. Examinando la jurisprudencia de California encontramos qne sus cortes, sin hacer referencia al estatuto, discrecional-mente en casos como el presente dan a los acusados la opor-tunidad de solicitar de nuevo el traslado del caso' si del examen de los jurados surge evidencia para sostener tal moción. La Corte de Distrito de San Juan no estaba si-guiendo el estatuto de California, sino que ejercía la misma clase de discreción que allí se seguía.
Somos de opinión que la corte estuvo en lo cierto al resolver que la moción era insuficiente. La posibilidad de obtener un juicio justo e imparcial en la jurisdicción de San Juan, no fue en modo alguno excluida.
Más tarde el acusado atacó el pemel tal y como quedó constituido. Esencialmente el ataque, según lo entendemos, se basó en el fundamento de que cierta persona, que iba a ser citada como jurado, no fue realmente citada.
El apelante se quejó en verdad de que el márshal no había hecho diligenciamiento respecto a los jurados efectivamente citados. Los autos que tenemos ante nos demuestran real-mente que las personas que constituyeron el pemel del que se insaculó el jurado en este caso, fueron todas debidamente citadas, con la sola excepción mencionada, y el dejarse de hacer el diligenciamiento, de ser un error, no fue perjudicial.
 Yendo ahora a la omisión de citarse a determinada persona, la jurisprudencia es suficientemente clara de que a menos que tal omisión sea intencional, no debe prevalecer una recusación al pemel. Esto es enteramente consistente con nuestro estatuto, que lee así:
“Artículo 212. — Sólo puede fundarse la recusación de todo el jurado en que los procedimientos se hayan desviado considerable-mente de las prácticas prescritas para el sorteo y formación de la lista de jurados o en que se haya omitido citar intencionalmente a *332uno o más de los jurados sorteados.” Artículo 212 del Código de Enjuiciamiento Criminal.
Igualmente, según hemos resuelto, y otros tribunales tam-bién lo ban beebo, la constitución de un panel descansa en gran parte en la discreción de la corte sentenciadora. El Pueblo v. Lanausse, 30 D.P.R. 732; El Pueblo v. Vázquez, 20 D.P.R. 361; El Pueblo v. Pillot, 20 D.P.R. 376; El Pueblo v. Juliá, 25 D.P.R. 258.
No hallamos abuso posible en este caso. Además, si la omisión no fue intencional, sería aplicable el principio de que el acusado no agotó sus recusaciones perentorias. Desde luego, si la omisión hubiera sido intencional, él tenía derecho a presentar una objeción irrespectivamente de las recusaciones.
Como sucede corrientemente, al ser llamada la causa para juicio había jurados listos para intervenir en el juicio.' Sin embargo, en casos de asesinato, la corte sabe que los jurados puede que no sean suficientes y de ordinario da los pasos necesarios para citar otros adicionales. Nuestro esta-tuto provee que la citación será hecha por un funcionario de la corte, pero el márshal que de ordinario actúa está auto-rizado para utilizar a agentes con tal fin y aun a valerse de telegramas, conforme se hizo en el caso que tenemos ante nos. El Pueblo v. Lamcmsse, supra. Además, la constitución final del pcmel cae en gran parte dentro de la discreción de la corte, según demuestran algunos de los casos ya citados en esta opinión.
El apelante señala otros dos errores. En su alegato original no los discutió y su moción solicitando permiso para radicar un alegato adicional fué negada por esta corte. No obstante, el fiscal discute estos señalamientos y los refuta suficientemente.

La aeréemela apelada debe ser confirmada.